Case: 11-51123     Document: 00511939624         Page: 1     Date Filed: 07/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2012
                                     No. 11-51123
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUIS BERRONES-ZAVALA, also known as Jose Berrones, also known as
Jose L. Barones, also known as Ociel Jaramillo-Macedo, also known as Osiel
Jaramillo-Macedo, also known as Jose Barones, also known as Jose Berrones-
Zavala,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-376-1


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Jose Luis Berrones-Zavala (Berrones) appeals the 63-month sentence of
imprisonment imposed following his guilty plea conviction of illegal reentry into
the United States after deportation. He contends that his within-guidelines
sentence was greater than necessary to satisfy the sentencing goals set forth in
18 U.S.C. § 3553(a) and, thus, it was substantively unreasonable. Specifically,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51123    Document: 00511939624      Page: 2   Date Filed: 07/31/2012

                                  No. 11-51123

Berrones contends that the district court did not consider his young age and
overemphasized his use of aliases and criminal history. Berrones also argues
that this court should not afford his sentence a presumption of reasonableness
because U.S.S.G. § 2L1.2 is not empirically based.
      As Berrones concedes, his challenge to the presumption of reasonableness
is foreclosed. See United States v. Mondragon-Santiago, 564 F.3d 357, 366-67
(5th Cir. 2009). Here, the district court considered Berrones’s arguments for a
lower sentence and made an individualized sentencing decision based on the
facts of the case in light of the § 3553(a) factors. See Gall v. United States, 552
U.S. 38, 49-50 (2007). Berrones’s sentence is presumed to be reasonable because
it was within his guidelines range, and he has not shown sufficient reason for
this court to disturb that presumption. See United States v. Ruiz, 621 F.3d 390,
398 (5th Cir. 2010). Thus, he has not shown error, plain or otherwise, with
respect to the sentence imposed. See Mondragon-Santiago, 564 F.3d at 360-61.
      AFFIRMED.




                                        2